Filed 7/18/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 115







State of North Dakota, 		Plaintiff and Appellee



v.



Joseph Anthony Carpenter, 		Defendant and Appellant







No. 20130014







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, State’s Attorney, P.O. Box 1108, Washburn, ND 58577-

1108, for plaintiff and appellee; submitted on brief.



Russell J. Myhre, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant.

State v. Carpenter

No. 20130014



Per Curiam.

[¶1]	Joseph Carpenter appeals from a district court order denying his application for post-conviction relief, arguing he received ineffective assistance of his trial counsel.  The district court’s order denying Carpenter’s application for post-

conviction relief is summarily affirmed under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner